14‐2891 
    Plante v. Dake 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
     
                                    SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURTʹS  LOCAL  RULE  32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ʺSUMMARY ORDERʺ). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY 
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
     
          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
    Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
    Square, in the City of New York, on the 1st day of April, two thousand fifteen. 
     
    PRESENT:   
     
                  ROBERT D. SACK, 
                  CHRISTOPHER F. DRONEY, 
     
                               Circuit Judges1 
     
     
     
     
     
     


    1  Judge Chester J. Straub, originally assigned to the panel, recused himself from 
    this case shortly before oral argument. The two remaining members of the panel, 
    who are in agreement, have determined the matter in accordance with Second 
    Circuit Internal Operating Procedure E(b). See 28 U.S.C. § 46(d); cf. United States v. 
    Desimone, 140 F.3d 457, 458 (2d Cir. 1998).

                                               1
 
 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 
JOAN PATRICIA PLANTE,                                               
                                                       
                         Plaintiff‐Appellant,          
                                                       
                ‐ v ‐                                                     No. 14‐2891
 
GARY DAKE, President, The Stewartʹs Shops 
Corp.; et al. 
                          
                         Defendants‐Appellees. 


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 
For Appellant:                            Joan Patricia Plante, Pro Se 
 
For Appellees:                            John Frances Moore 
                                          Towne, Ryan & Partners, P.C. 
                                          450 New Karner Road 
                                          P.O. Box 15072 
                                          Albany, NY 12212 
 
       Appeal from the Northern District of New York (Thomas J. McAvoy, 
Judge).    Plante has made a motion in this Court for an order which, in effect, 
grants her summary reversal of the district courtʹs order dismissing her 
complaints. 

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED 
AND DECREED that the motion is DENIED. 

      Under the Federal Rules of Appellate Procedure, ʺ[o]n its own or a partyʹs 
motion, a court of appeals may — in order to expedite its decision or for other 
good cause — suspend any provision of these rules in a particular case and order 

                                            2
proceedings as it directs.ʺ    Fed. R. App. P. 2.    ʺUnder the aegis of Rule 2, circuit 
courts have summarily disposed of appeals using similar but not always 
identical language.ʺ    Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994) 
(citing cases from the Federal, 1st, 5th, 7th, 8th, and 10th Circuits outlining the 
varied language with which our sister courts have summarily affirmed and 
reversed decisions on appeal).         

        In this Circuit, ʺ[s]ummary affirmance of a district courtʹs decision in place 
of full merits briefing and, at the discretion of the court, argument is, and should 
be treated as, a rare exception to the completion of the appeal process. It is a 
short‐cut and, in light of the liberty and property rights involved, one that is 
available only if an appeal is truly ʹfrivolous.ʹʺ    United States v. Davis, 598 F.3d 
10, 13‐14 (2d Cir. 2010) (citing United States v. James, 280 F.3d 206, 209 (2d Cir. 
2002) (ʺ[I]f the Government believes an appeal, as ultimately briefed, is frivolous, 
it is entitled to seek summary affirmance, see 2d Cir. R. 27(b), or even sanctions, 
see Fed. R. App. P. 38ʺ)).   

        While we have thus recognized the occasional propriety of summary 
affirmance, so far as we have been able to determine, we have not employed a 
procedure equivalent to a summary reversal, as requested in the motion before 
us.    Even if there we did, however, this case would be a poor candidate for its 
use.    There appears to be disagreement between the Circuits as to a central issue 
in this case — whether individuals may bring private suits against tortfeasors 
under the Medicare Secondary Payer Act.    Therefore, this issue is clearly worthy 
of consideration by a merits panel in the course of a full appeal. 

      For the foregoing reasons, we hereby DENY the motion by the Appellant 
for what we construe as summary reversal.   
 
                         FOR THE COURT: 
                         CATHERINE OʹHAGAN WOLFE, CLERK




                                           3